Opinion by
Mr. Justice Stewart,
Rose Samarra, one of the plaintiffs, wife of Charles Samarra, the other, was a passenger in one of the defendant company’s cars when from some cause the car left the track, without, however, doing serious or special injury to any of the passengers except Mrs. Samarra. According to her testimony, supported by that of her daughter, who was also a passenger, she was thrown violently to the floor of the car by the sudden jar and was for the time rendered unconscious. She testified that her person within a very short time thereafter showed extensive marks of external violence, and that in consequence of the injuries she received, physical disability to a large degree has resulted. The character of her ailment it is agreed is neuritis. There was nothing in the evidence submitted on behalf of the defendant to impeach her testimony as to the particulars of the actual occurrence. Her right to recover was denied solely on the ground that she had sustained no physical *473injury whatever from the accident to which her subsequent painful and disabled condition could be referred; that at most the evidence discloses nothing more than a case of nervous shock or fright from the unusual occurrence unaccompanied with physical injury. The testimony of the medical experts called by the defendant very largely supported this theory of the case; but, on the other hand, the ‘testimony of the plaintiff herself as to the immediate occurrence and, conditions which immediately followed with respect to her sufferings, which have continued remediless to this time, supported as it was by the testimony of her attending physician, who gave it as his judgment that her disability resulted from the injuries she received in the accident, established a prima facie case. On this state of the evidence it would have been clear error to have withheld the case from the jury. It is next complained that the trial judge erred in his answer to the following points submitted on behalf of the defendant: “There can be no recovery for conditions produced by nervous shock or fright.” The answer was: “There can be no recovery for nervous shock unaccompanied by physical injury. But if the nervous shock follows as a result of physical-injury, then the nervous shock is a part of the physical injury, and the plaintiff is entitled to recovery for that.” Having regard to the admitted facts of the case, the instruction was entirely correct. There is nothing in the case of Chittick v. Philadelphia Rapid Transit Company, 224 Pa. 13, relied upon, that points to other conclusion. The two cases have no resemblance on their facts. In that case there was no pretense of external violence, the plaintiff there was not a passenger, but was sitting in her own home, 300 feet away from the tracks of the company, when an electric explosion occurred upon the company’s right of way which affrighted her. The case disclosed no external violence to the person, and no injury was asserted except such as resulted from fright, and that alone. In the present case *474the evidence was uncontradicted that the plaintiff by the jar was thrown with violence upon the floor of the car in which she was a passenger, and this was supplemented by the testimony sustaining her contention that her disability and suffering resulted from such fall. There is no necessity to distinguish the cases further.
The exception to the trial judge’s instructions as to the damages recoverable for pain and suffering are without merit. The instructions clearly limited the recovery to compensation pure and simple, thereby avoiding the very error which caused reversal in the several cases to which we are referred in support of the exception. Our comment applies as well to the instructions given with respect to the husband’s right to compensation. Upon the careful review of the whole case we find no error calling for a reversal.
The assignments of error are overruled and the judgment is affirmed.